Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The supplemental amendment filed on 05/04/2021 has been considered and entered. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 05/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No.: 9,345,461 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Westley Scott Ashton (Reg. No.: 47,395) on 05/06//2021.  The examiner’s amendment made below is based on the supplemental amendment filed on 05/04/2021.
The application has been amended as follows: (amended claims 1 and 14).
In claim 1, lines 9-10, “is configurable between a first configuration” was deleted, and its place, --has a first deployed configuration-- was inserted.
In claim 1, line 10, “in the first configuration” was deleted, and its place, --in the first deployed configuration-- was inserted.
In claim 14, line 7, “stem” was deleted, and in its place, --locator-- was inserted.
In claim 14, line 8, “stem” was deleted, and in its place, --locator-- was inserted.
In claim 14, lines 12-13, “is configurable between a first configuration” was deleted, and its place, --has a first deployed configuration-- was inserted.
In claim 14, line 13, “in the first configuration” was deleted, and its place, --in the first deployed configuration-- was inserted.

Reasons for Allowance
Claims 1-5, 14, 15, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious an apparatus for forming a temporary fluid-tight seal on the inner wall of a fluid conduit within a patient's body, the apparatus comprising, inter .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 10:30am -5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING RUI OU/Primary Examiner, Art Unit 3771